September 18, 1913. The opinion of the Court was delivered by
This was an action for damages for wilfully and unlawfully withholding from the plaintiff a shipment of goods made by her over defendant railroad, and for unlawful storage charges on the same. The case was tried before a magistrate, who gave judgment for the plaintiff, upon appeal to the Circuit Court, the Circuit Judge, his Honor, Judge Spain, dismissed the appeal and affirmed the judgment of the magistrate's court. Defendant appeals to this Court and questions correctness of this ruling, and asks reversal of the same. It is sufficient to say there was some testimony to support the findings of fact of the magistrate concurred in by the Circuit Court. This Court has repeatedly decided: "If there is evidence to support a finding in the magistrate's court, concurred in by the Circuit Court, such finding will not be disturbed on appeal." Lewis
v. Railroad, 78 S.C. 35, 58 S.E. 989; State v. Powell,91 S.C. 4, 73 S.E. 1017; Mathews v. Lumber Co., 91 S.C. 571,75 S.E. 170.
Judgment affirmed.